DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-12 are pending and rejected.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 12 is objected to because of the following informality:
Claim 12 recites the limitation “two pivoting jaws usable form the loop of the band [emphasis added]” on Line 3. This is grammatically incorrect. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitations are:
“an integrated fitting mechanism” in Claims 1 & 3 as described in Applicant’s specification on Para. [0020].
“a tensioning device” in Claims 1 & 3 as described in Applicant’s specification on Para. [0023].
“a command interface” in Claims 1 & 3 as described in Applicant’s specification on Para. [0018].
“a feeding device” in Clam 12 as described in Applicant’s specification on Para. [0017].
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations 
This application also includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.
Such claim limitations are:
“means of an electronic control unit” in Claim 3.
“means of a receptacle” in Claim 3.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 12, Claim 12 recites a “feeding device” on Line 5 which invokes 35 USC 112(f) means plus function interpretation as discussed above. The “feeding device” as claimed is mentioned in Para. [0017] yet provides no adequate structure to perform the claimed function of driving the band from the removable magazine toward the two pivoting jaws. Therefore, the examiner concludes that the Applicant’s disclosure does not provide sufficient written description to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.
NOTE: Examiner recommends amending Lines 5-6 of Claim 12 to read “a drive for moving the bands from the removable magazine toward the two pivoting jaws” to avoid the 112f invocation and overcome the current 112a and 112b rejections.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12, the claim limitation “a feeding device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not provide adequate structure to perform the claimed function of driving the band from the removable magazine toward the two pivoting jaws. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
NOTE: Examiner recommends amending Lines 5-6 of Claim 12 to read “a drive for moving the bands from the removable magazine toward the two pivoting jaws” to avoid the 112f invocation and overcome the current 112a and 112b rejections.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-10 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yokochi et al. (hereinafter "Yokochi") (US 2006/0011254) in view of Shimada et al. (hereinafter "Shimada") (JP-2000103407-A) and HellermannTyton, Autotool 2000 CPK Operating Instructions, April 2, 2015, HellermannTyton, 106-29004, Pages 1-29 (Year: 2015) (hereinafter "HellermannTyton").
Regarding Claims 1 & 3, Yokochi discloses an apparatus (Fig. 1, a binding machine 1; [0019]) configured for fitting a band (Fig. 1, a binding wire W; [0019]) around an elongate object (Fig. 7, a reinforcing bar S; [0023]) and a method for controlling said apparatus (Fig. 1, a cycle operation of the binding machine 1; [0022]), said apparatus comprising:
an integrated fitting mechanism (Fig. 1, a guiding mechanism comprising a nose 7, a lower guide arm 20 and a wiring clamp mechanism 3; [0023]) configured to form the band into a loop closed around the elongate object (Fig. 6, the binding wire W is formed into a loop around the reinforcing bar S via the guiding mechanism; [0023]);

a severing device (Fig. 1, a cutting device 11; [0019]) located proximate to the integrated fitting mechanism (the cutting device 11 is located proximate to the guiding mechanism; see Fig. 6);
a casing (Fig. 1, a casing 2; [0019]) comprising:
a removable magazine (Fig. 1, a magazine 6; [0019]) configured to house a reserve of bands (Fig. 1, the magazine 6 is configured to hold a replaceable binding wire reel; [0019]); and
an electronic control unit (a control portion of a microprocessor; [0022]) in communication with the integrated fitting mechanism, the tensioning device, and the severing device (Fig. 1, the control portion is in electrical communication with the wire clamp mechanism 3, the wire feeding mechanism 4, and the cutting device 11; [0022]); and
wherein the electronic control unit:
commands the tensioning device to tighten the band (Fig. 6, the control portion commands the wire feeding mechanism 4 to tighten the binding wire W; [0022]); and
commands the severing device to sever the portion of the band (Fig. 6, the control portion commands the cutter device 11 to cut the binding wire W; [0022]).
Yokochi fails to explicitly disclose a receptacle configured to receive a portion severed from the band; a command interface configured to allow a user of the apparatus to select a predetermined circumferential dimension of the loop formed by the band around the elongate object, wherein the electronic control unit: commands the tensioning device to tighten the band depending on the predetermined circumferential dimension selected through the command interface; and commands the severing device to sever the portion of the band when the loop has reached the predetermined circumferential dimension.

a tensioning device (Fig. 1, a band tightening mechanism 4; [0026]) configured to tighten the band around the elongate object (Fig. 1, the band tightening mechanism 4 pulls back the band 1 to tighten the band 1 around the work 36; [0026]);
a severing device (Fig. 3, a cutter portion 30; [0047]);
an electronic control unit (Fig. 1, a control section 45; [0028]) in communication with the tensioning device and the severing device (Figs. 1 & 3, the control section 45 is in electrical communication with a band drive roller 41 of the band tightening mechanism 4 and the cutter portion 30; [0028] & [0047]); and
a command interface (Fig. 1, a setting input unit 46; [0029]) configured to allow a user of the apparatus to select a predetermined circumferential dimension of a loop formed by the band around the elongate object (Fig. 1, the setting input unit 46 allows a predetermined binding length to be set; [0029]), wherein the electronic control unit:
commands the tensioning device to tighten the band depending on the predetermined circumferential dimension selected through the command interface (Fig. 1, the band 1 is pulled back by the band drive roller 41 based on the predetermined binding length; [0032]); and
commands the severing device to sever the portion of the band when the loop has reached the predetermined circumferential dimension (Fig. 1, after the band drive roller 41 has pulled back the band 1 to the predetermined binding length the cutter portion to cut an end of the band 1; [0047]).
The advantage of the inputting a predetermined binding length is to adapt to work of different sizes (Shimada; [0064]).

Yokochi, as previously modified by Shimada, fails to explicitly disclose a receptacle configured to receive a portion severed from the band.
However, HellermannTyton, in the art of binding, teaches an apparatus (Fig. 3.2.1, a system for bundling wires; Page 11, § 3.3), comprising:
a receptacle (Fig. 3.2.1, a waste container 8; Page 13, § 5.4.1) configured to receive a portion severed from a band (Fig. 3.2.1, the waste container 8 collects cable tie residues; Page 13, § 5.4.1).
The advantage of the waste container is to collect a plurality of cable tie residues before emptying thus allowing for continuous use (HellermannTyton; Page 13, § 5.4.1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the binding machine as disclosed by Yokochi, as previously modified by Shimada, to include the waste container taught by Heller, to collect a plurality of cable tie residues before emptying thus allowing for continuous use (HellermannTyton; Page 13, § 5.4.1).
Regarding Claims 2 & 4, Yokochi, as previously modified by Shimada and HellermannTyton, discloses the apparatus and method according to Claims 1 & 3, respectively. Yokochi further discloses wherein the tensioning device includes a toothed wheel (Fig. 2, the wiring feeding mechanism 4 comprises a gear 14 with a gear mesh; [0020]) which is provided to drive a strap of the band in a tightening direction (the gear 14 of the wiring feeding mechanism 4 is driven to tighten the binding wire W around the reinforcing bar S; [0022]).
Shimada, as best understood, further teaches a wheel (Fig. 1, a band drive roller 41 of the band tightening mechanism 4; [0028]) which is provided to drive a strap of the band in a tightening direction 
Regarding Claim 5, Yokochi, as previously modified by Shimada and HellermannTyton, discloses the method according to Claim 4. Shimada, as best understood, further teaches selecting the predetermined circumferential dimension from at least five predetermined circumferential dimensions (Fig. 1, the setting input unit 46 is a ten-key and therefore more than five predetermined bending lengths can be inputted; [0029]).
Regarding Claim 6, Yokochi, as previously modified by Shimada and HellermannTyton, discloses the method according to Claim 3. Modified Yokochi further discloses the selecting, the positioning, the tightening, the severing, and the receiving are performed in the order listed (the modified microprocessor of Yokochi selects a cable length prior to operating the cycling operation in the listed order and then must receive the cable tie residues in the waste container after the ties have been cut; [0022])
Regarding Claims 7 & 10, Yokochi, as previously modified by Shimada and HellermannTyton, discloses the apparatus and method according to Claims 1 & 3. Yokochi further teaches wherein the casing further comprises a handle forming a pistol grip with a trigger (Fig. 1, the casing 2 has a handle comprising a pistol-shaped grip 5 and a trigger 22; [0019] & [0023]) for initiating a band fitting operation performed by the electronic control unit to fit the band around the elongate object (Fig. 1, pulling the trigger 22 starts an operation cycle of the binding machine 1 via the control portion of the microprocessor; [0022] & [0023]).
Regarding Claims 9 & 12, Yokochi, as previously modified by Shimada and HellermannTyton, discloses the apparatus and method according to Claims 1 & 3. Yokochi further teaches wherein the integrated fitting mechanism comprises:
two pivoting jaws (Fig. 1, a nose 7 and a lower guide arm 20; [0019]) usable form the loop of the band around the elongate object (Fig. 1, the nose 7 and the lower guide arm 20 form the loop; [0019]); and
a feeding device (Fig. 2, a feed motor 15; [0020]) configured to drive the band from the removable magazine toward the two pivoting jaws (Fig. 2, the feed motor 15 drives the binding wire W from the magazine 6; [0019] & [0020]).
Claims 8 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yokochi et al. (hereinafter "Yokochi") (US 2006/0011254) in view of Shimada et al. (hereinafter "Shimada") (JP-2000103407-A) and HellermannTyton, Autotool 2000 CPK Operating Instructions, April 2, 2015, HellermannTyton, 106-29004, Pages 1-29 (Year: 2015) (hereinafter "HellermannTyton") as applied to Claims 1 & 3 above, and further in view of Moody et al. (hereinafter "Moody") (U.S. 4,790,225).
Regarding Claims 8 & 11, Yokochi, as previously modified by Shimada and HellermannTyton, discloses the apparatus and method according to Claims 1 & 3. Yokochi, as previously modified by Shimada and HellermannTyton fails to explicitly disclose wherein the band is severed at a location corresponding to an outlet of a nonreturn catch housing of the band.
However, Moody, in the art of binding, teaches an apparatus (Fig. 1, an automatic tool 30; Col. 3, Lines 63-67) configured for fitting a band around an elongate object (Fig. 1, the automatic tool 30 is configured to fit a tie 40 around a wire bundle; Col. 1, Lines 11-16 & Col. 4, Lines 1-11), comprising:
a severing device (Fig. 18, a knife 372; Col. 14, Lines 20-26); and

The advantage of cutting the tie adjacent to the head is to accurately cut each cable tie in a similar location (Moody; Col. 15, Lines 34-54).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the severing device as disclosed by Yokochi, as previously modified by Shimada and Heller, to cut the tie adjacent to the head taught by Moody, to accurately cut each cable tie in a similar location (Moody; Col. 15, Lines 34-54).
Response to Arguments
Applicant’s arguments, see Page 8, filed August 13, 2020, with respect to the objections to the drawings have been fully considered and are persuasive in light of amendments to the specification and drawings.
The objections to the drawings have been withdrawn. 
Applicant’s arguments, see Page 8, filed August 13, 2020, with respect to the objection to Claim 2 have been fully considered and are persuasive in light of amendments to Claim 2.
The objection to Claim 2 has been withdrawn. 
Applicant’s response, see Pages 8-9, filed August 13, 2020, with respect to the invocation of 35 U.S.C. § 112(f) has been acknowledged.
Applicant’s arguments, see Page 9, filed August 13, 2020, with respect to the rejections under 35 U.S.C. §112(a) of Claims 1-6 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. §112(a) of Claims 1-6 have been withdrawn. 
Applicant’s arguments, see Page 10, filed August 13, 2020, with respect to the rejections under 35 U.S.C. §112(b) of Claims 1-6 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. §112(b) of Claims 1-6 have been withdrawn. 
Applicant’s arguments, see Pages 10-13, filed August 13, 2020, with respect to the rejections under 35 U.S.C. § 102 of Claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725